DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on April 21, 2021 is acknowledged.  Claims 1-10,21-27, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, recites “having no more than about 40 particles/mL with a particle size of at least about 70nm” and is not clear as to what compositional element’s particle and/or particle size is being referred to?  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0102612 (hereinafter referred to as Meyers).
Meyers, in [0006]-[0008], [0039]-[0040], discloses a composition that includes a metal containing composition and a solvent wherein the metal is Sn and the formula of the organometal in the composition is RnSnX4-n wherein n=1, and X is a ligand such as NEt2 and R can be methyl or propyl or butyl and is the same claimed formula and in [0062]  discloses that the concentration of tin is about 0.02M and is the same claimed solution and will inherently possess the claimed particles/mL and particle size since the solution is filtered using filters with approximately 1 micron filter (see [0125]) and will at least possess the claimed particle size, and in [0126], discloses that the solvent is an alcohol.  Meyers, in [0028] discloses the precursor composition undergoing solvolysis, and in [0040] discloses the ligand attached to the Sn chosen for the efficacy of solvation, and nSnX4-n wherein n=1, and X is a ligand such as NEt2 is solvated. Meyers, in [0067] discloses that the metal contaminant is not more than 10 ppb and includes not more than 10 ppb i.e., metal contaminant can be zero. Meyers, in [0067], discloses that the non-tin metal content in the composition is less than 10ppb (that includes a content of less than 2.5 ppb).  Meyers, in [0050, and [0051], discloses that the R can be a branched hydrocarbyl (at the metal bonded carbon atom) (claims 11-14, 16, 18-20).  Meyers, in [0039], and [0042], discloses that the precursor solution is comprises RnSnX4-n wherein n can be 1 (i.e., X4-n=X3), X can be a dialkylamide and R is a hydrocarbyl i.e., alkyl, and thus Meyers discloses a monoalkyl tin triamide (claim 15).  Meyers in [0112], discloses the pure monoalkyl tin triamide composition i.e., less than 1 mole percent of dialkyltin (zero) (claim 17).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 11-20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.  16/262,264 (U.S. Patent Application Publication No. 2020/0239498). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the copending application No. 16/262,264 (U.S. Patent Application Publication No. 2020/0239498) and in light of its specification fully encompasses claims 11-20 of the instant application and teaches the same .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's amendment and arguments filed August 19, 2021 have been fully considered but they are not persuasive.  The 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) and the obviousness type double patenting rejections made in the previous office action are maintained.  With respect to applicant’s argument that particles and particle size is mentioned throughout the specification, claim 20 recites “a particle size” for particles and does not make clear which particles of what compositional component or what element are being referred to?  With respect to applicant’s argument that the tin compounds are clarified to be solvated, Meyers discloses in [0040]-[0043] that the tin compound containing solution undergoes solvolysis.  With respect to 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 4, 2021.